Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David A. Fox (Reg. No: 38,807) on 08/25/2022. 


CLAIMS
The application has been amended as follows: 

(Cancelled)

2.  	(Currently Amended) The method of claim [[1]] 5, further comprising:
transmitting an adjustment acknowledgement to the user device when the building device has been adjusted.

3.  	(Original) The method of claim 2, further comprising:
activating an alarm on the user device with the adjustment acknowledgement is received.

4.  	(Original) The method of claim 2, further comprising:
displaying the adjustment acknowledgment on the user device when the adjustment acknowledgement is received.

5.  	(Currently Amended) A method of controlling a building system, the method comprising:
receiving an action request to adjust a building device of the building system from a user device with no token;
transmitting the action request along with a request for a valid token to an authorization system;
obtaining, from the authorization system, a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request;
validating the token from the previous action request; and
adjusting the building device when the token from the previous action request has been validated;
 wherein prior to the receiving, the method further comprises:
receiving a mobile credential from a user device;
authorizing the mobile credential;
determining a current position of the user device;	
mapping a building device list at the current position, the building device list including one or more building devices adjustable at the current position;
generating a token for use with each building device;
transmitting the token and the building device list to the user device;
receiving a previous action request with the token to adjust a building device from a user device;
validating the token with the building device; and
adjusting the building device when the token has been validated;
wherein the building device includes at least one of a light, a thermostat, a blind, a lock and a computer.

6.  	(Currently Amended) The method of claim [[1]] 5, wherein prior to the receiving, the method further comprises:
receiving a mobile credential from a user device;
denying the mobile credential;
transmitting the denial to the user device;
receiving a previous action request with no token to adjust a building device from a user device; and
denying the previous action request.

7.  	(Original) The method of claim 6, further comprising:
denying the action request and not adjusting the building device when previous action request has been denied.

8.  	(Cancelled)

9.  	(Currently Amended) The building control system of claim [[8]] 12, wherein the operations further comprise:
transmitting an adjustment acknowledgement to the user device when the building device has been adjusted.

10.  	(Original) The building control system of claim 9, wherein the operations further comprise:
activating an alarm on the user device with the adjustment acknowledgement is received.

11.  	(Original) The building control system of claim 9, wherein the operations further comprise:
displaying the adjustment acknowledgment on the user device when the adjustment acknowledgement is received.

12.  	(Currently Amended)  A building control system comprising:
a processor; and
a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving an action request to adjust a building device of the building system from a user device with no token;
transmitting the action request along with a request for a valid token to an authorization system;
obtaining, from the authorization system, a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request;
validating the token from the previous action request; and
adjusting the building device when the token from the previous action request has been validated;
 wherein prior to the receiving, the operations further comprises:
receiving a mobile credential from a user device;
authorizing the mobile credential;
determining a current position of the user device;
mapping a building device list at the current position, the building device list including one or more building devices adjustable at the current position;
generating a token for use with each building device;
transmitting the token and the building device list to the user device;
receiving a previous action request with the token to adjust a building device from a user device;
validating the token with the building device; and
adjusting the building device when the token has been validated;
wherein the building device includes at least one of a light, a thermostat, a blind, a lock and a computer.

13.  	(Currently Amended) The building control system of claim [[8]] 12, wherein prior to the receiving, the operations further comprises:
receiving a mobile credential from a user device;
denying the mobile credential;
transmitting the denial to the user device;
receiving a previous action request with no token to adjust a building device from a user device; and
denying the previous action request.

14.  	(Original) The building control system of claim 13, wherein the operations further comprise:
denying the action request and not adjusting the building device when previous action request has been denied.

15.  	(Cancelled)

16.  	(Currently Amended) The computer program product of claim [[15]] 19, wherein the operations further comprise:
transmitting an adjustment acknowledgement to the user device when the building device has been adjusted.

17.  	(Original) The computer program product of claim 16, wherein the operations further comprise:
activating an alarm on the user device with the adjustment acknowledgement is received.

18.  	(Original) The computer program product of claim 16, wherein the operations further comprise:
displaying the adjustment acknowledgment on the user device when the adjustment acknowledgement is received.

19.  	(Currently Amended) A computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving an action request to adjust a building device of a building system from a user device with no token;
transmitting the action request along with a request for a valid token to an authorization system;
obtaining, from the authorization system, a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request;
validating the token from the previous action request; and
adjusting the building device when the token from the previous action request has been validated;
 wherein prior to the receiving, the operations further comprises:
receiving a mobile credential from a user device;
authorizing the mobile credential;
determining a current position of the user device;
mapping a building device list at the current position, the building device list including one or more building devices adjustable at the current position;
generating a token for use with each building device;
transmitting the token and the building device list to the user device;
receiving a previous action request with the token to adjust a building device from a user device;
validating the token with the building device; and
adjusting the building device when the token has been validated;
wherein the building device includes at least one of  a light, a thermostat, a blind, a lock and a computer.

20.  	(Currently Amended) The computer program product of claim [[15]] 19, wherein prior to the receiving, the operations further comprises:
receiving a mobile credential from a user device;
denying the mobile credential;
transmitting the denial to the user device;
receiving a previous action request with no token to adjust a building device from a user device; and
denying the previous action request.


Examiner’s Statement of Reasons for Allowance

Claims 2-7, 9-14 and 16-20 (renumbered as claims 1-17) are allowed. 
The present invention is directed to: A method of controlling a building system is provided. The method comprising: receiving an action request to adjust a building device from a user device; obtaining a token from a previous action request from the user device to adjust the building device when a token exists from a previous action request; transmitting the token for validation within the building device; and adjusting the building device when the token has been validated.
The closest prior art, as previously recited, are Vangeel et al ("Vangeel," US 20160095189), in view of Bandara et al (“Bandara,” “Access Control Framework for APl-Enabled Devices in Smart Buildings,” The 22" Asia-Pacific Conference on Communications (APCC2016), Pages 210-217) and further in view of Suryavanshi et al “Suryavanshi,” US 20150141005). 
Vangeel is directed to: lighting units, systems, and methods for determining whether occupancy detections are legitimate or not. 
Bandara is directed to: an access control framework for API-enabled devices in smart buildings. 
Suryavanshi is directed to: methods, devices, and systems for a mobile device to perform actions associated with applications when confirmed to be within proximity of a physical location relevant to the applications, including identifying a unique identifier of a proximate wireless network access point, determining whether the unique identifier matches a predefined identifier stored on the mobile device and associated with an application, obtaining sensor data via a sensor in response to determining that the unique identifier matches the predefined identifier, processing the obtained sensor data to identify encoded information, determining whether the encoded information within the obtained sensor data is associated with the unique identifier, and performing an action based on the encoded information in response to determining that the encoded information is associated with the unique identifier. In various embodiments, the unique identifier may be a service set identifier (SSID), and the sensor data may be acoustic signals emitted from a speaker.
For example, none of the cited prior art teaches or suggests the steps of independent claims 5, 12 and 19: receiving a mobile credential from a user device;
authorizing the mobile credential; determining a current position of the user device;	 mapping a building device list at the current position, the building device list including one or more building devices adjustable at the current position; generating a token for use with each building device; transmitting the token and the building device list to the user device; receiving a previous action request with the token to adjust a building device from a user device; validating the token with the building device; and adjusting the building device when the token has been validated; wherein the building device includes at least one of  a light, a thermostat, a blind, a lock and a computer.
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439